 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                            IN THE UNITED STATES BANKRUPTCY COURT FOR THE
11                               WESTERN DISTRICT COURT OF WASHINGTON

12
     Re:
                                                             In Chapter 13 Proceeding
13   CRAIG D. MARTIN                                         No. 18-40001-MJH
     HENRIETTA A. MARTIN
14                                                           ORDER ALLOWING
     Debtor(s)                                               DEBTORS TO REFINANCE
15                                                           REAL PROPERTY

16   _____________________________________

17   IT IS HEREBY ORDERED that the above-referenced debtors may refinance their real property located at

     9517 134TH St E., Puyallup, WA 98373 with Network Capital Funding Corporation with a principal balance
18
     of $307,834 at 5.625% interest and an estimated principal and interest payment of $1772.07 in a 30 year
19
     fixed rate mortgage.
20

21                                     ///end of order///

22   Presented by:

23   _____________________
     Ellen Ann Brown 27992
24   Attorney for Debtors

25
                                                                        BROWN and SEELYE PLLC
           1                                                                744 South Fawcett Ave.
                                                                           Tacoma, WA 98402
                                                                              253-573-1958
                                                                            Fax 253-274-1200
